IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEANNA JOYCE DURHAM,                 NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-1219
v.

RAY ALFRED ANDERSON,
FORMER HUSBAND,

      Appellee.

_____________________________/

Opinion filed December 1, 2015.

An appeal from the Circuit Court for Columbia County.
Julian E. Collins, Judge.

Kathleen C. Fox, Alachua, for Appellant.

Brian P. North, Kenny Leigh & Associates, Fort Walton Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.